—Judgment, Supreme Court, New York County (Salvador Collazo, J.), entered September 9, 1996 upon a jury verdict in favor of defendant, dismissing the complaint, unanimously affirmed, without costs.
The trial court properly excluded proof of defendant hospital’s internal rules with regard to the handling of high risk patients, where there was no dispute that those rules mirror the regulations of the Department of Health, on which the jury was instructed, in stating that a patient must be a danger to himself or herself or others for physical restraints to be applied. Plaintiff’s other contentions are also without merit. Testimony concerning chart entries that plaintiffs witness did not make was properly prohibited as irrelevant; the subpoena of defendant’s director of nursing was properly quashed as *228seeking testimony that would have been cumulative; and plaintiff could not have been surprised by the testimony of defendant’s experts that plaintiff’s condition did not indicate a need for the physical restraint of a posey vest (see, Stafford v Molinoff, 228 AD2d 662). Concur—Sullivan, J. P., Rosenberger, Wallach, Nardelli and Colabella, JJ.